Citation Nr: 1529750	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-09 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for obstructive sleep apnea (OSA), rated 50 percent disabling. 

2.  Entitlement to an increased rating for gout, rated 20 percent disabling.   

3.  Entitlement to an increased rating for degenerative disc disease (DDD) of the cervical spine, rated 10 percent disabling prior to October 11, 2008, and 20 percent disabling beginning October 11, 2008.   

4.  Entitlement to an increased rating for radiculopathy of the right upper extremity, to include postoperative (PO) residual of cervical surgery, rated 10 percent disabling. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from October 1976 to December 1978 and from October 1983 to October 1995.  

This matter came before the Board of Veterans' Appeals (Board) from a rating decision in March 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted an increase from 10 percent to 20 percent for cervical DDD but confirmed and continued the ratings assigned for the other service-connected disorders at issue and denied a TDIU rating.  

The Veteran testified at a hearing in June 2011 before a Decision Review Officer (DRO) and in March 2015, he and his wife testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts of each hearing are contained within a paperless, VA claims processing file, Veterans Benefits Management System (VBMS).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 

At the VA examination on March 6, 2014, of the Veteran's OSA it was noted that a complication of the service-connected OSA was that the Veteran had deep venous thrombosis (DVT) of the right lower extremity which was larger in circumference than the left.  However, service connection has not been established for this disorder.  The evidence raises this potential issue, i.e., service connection for DVT of the right lower extremity as secondary to service-connected OSA.  However, it has not been either formally or informally claimed, much less adjudicated by the RO.  So, it is referred to the RO for initial consideration.  Because of the favorable outcome as to the claim for a TDIU rating, this matter will have no bearing on the issue of entitlement to a TDIU rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's OSA requires the use of a CPAP machine but does not cause respiratory failure, cor pulmonale or require a tracheostomy.  

2.  The Veteran's gout has not been productive of more than two documented incapacitating episodes yearly or definite impairment of health, weight loss or anemia.  

3.  The Veteran's cervical DDD has been manifested by forward flexion to 30 degrees or more, and there is no ankylosis, favorable or unfavorable.  

4.  The Veteran is right handed and the radiculopathy of the right upper extremity, to include PO residuals of cervical surgery, is characterized by chronic pain, decreased sensation and decreased strength, and mild atrophy of the intrinsic muscles of the right hand, and he does not have complete loss of reflexes.  

5.  The Veteran is service-connected for OSA, rated 50 percent disabling; radiculopathy of the right upper extremity, to include PO residual of cervical surgery, (now) rated 30 percent disabling; gout, rated 20 percent disabling; DDD of the cervical spine, rated 20 percent disabling; hypertension, rated 10 percent disabling; peptic ulcer disease (PUD), rated 10 percent disabling, and a noncompensable evaluation is assigned for PO residuals of a right inguinal hernia repair.  The combined disability rating remains 80 percent.  

6.  The Veteran has 12 years of education, work experience as a stock man and stock supervisor in a paint store, and he last worked in 1998 in those capacities.   The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for OSA have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, and Diagnostic Code 6847 (2014).

2.  The criteria for a rating greater than 20 percent for gout have not been met.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5002 - 5017 (2014).  

3.  The criteria for a rating of 20 percent, but no higher, for DDD of the cervical spine have been met prior to October 11, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5243 (2014).  

4.  The criteria for a rating greater than 20 percent for DDD of the cervical spine   have not been met beginning October 11, 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5243 (2014).  

5.  The criteria for a rating of no greater than 30 percent for radiculopathy of the right upper extremity, to include PO residuals of cervical surgery, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.69, 4.124a, Diagnostic Codes 8516, 8616, 8716 (2014). 

6.  The criteria for a TDIU rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  Here, the Veteran was provided such notice as to his claims for an increased rating and for a TDIU by RO letters in June and September 2008.  

Duty to Assist

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran's service treatment records (STRs), private clinical records, and VA clinical records are all contained in the VA paperless claims processing system.  The Board recognizes that in the October 2014 supplemental statement of the case, the RO reported that it had reviewed VA treatment records dated from April 2009 to April 2014.  These records are not associated with the claims file.  The Board will not further delay a decision in the appeal and remand the claims to obtain these records because the Veteran was afforded recent comprehensive VA examinations in 2014 and the Veteran presented testimony in 2015.  The Board finds that this evidence is sufficient to evaluate the severity of the Veteran's disabilities for the entire appeal period.  

The RO made a formal finding that records of the Social Security Administration (SSA) were not available.   However, at a hearing the Veteran testified that he was receiving SSA benefits because of his age and having retired; not because he had ever applied for SSA disability benefits.  Thus, it was conceded that SSA has never had any records relevant to this appeal.  

The Veteran has been afforded multiple VA examinations in the case which, cumulatively, address all of the claims on appeal.  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  The VA examination reports are accepted as adequate because they collectively provide evidentiary information that speaks directly to the Veteran's subjective complaints, the objective findings found on evaluations, and medical opinions.  38 C.F.R. § 3.326 (2014).   

The Veteran testified at a hearing in June 2011 before a DRO and in March 2015 he and his wife testified at a travel Board hearing before the undersigned VLJ sitting at the RO.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearings focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Moreover, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearings in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).

Background

On VA general medical examination in 1996 it was noted that the Veteran worked part-time mixing paints.  In 1971, prior to both periods of service, he had had a laminectomy for a ruptured disc in his low back.  Also, he had not had any major problems since a 1993, in-service, inguinal hernia repair.  He had been told he had arthritis in his neck, low back, knees, and ankles.  He could no longer run due to arthritis of the ankles.  He took Indocin for gout, which affected his ankles and his toes.  X-rays revealed degenerative changes in the lower cervical spine.  

An August 1997 rating decision denied service connection for residuals of a lumbar laminectomy and residuals of a mild myocardial infarction because these disabilities were incurred prior to all periods of active service.  

A January 2000 rating decision denied service connection for an injury of the rotator cuff of the left shoulder and for diabetes, as both were not shown until years after military service. 

Records of private cardiology evaluations from 2003 to 2008 show that an EKG in June 2003 was unremarkable and a nuclear perfusion study found no evidence of ischemia.  In March 2004 he reported rarely having chest pain and had gone deer hunting.  In March 2005 an echocardiogram revealed mild concentric left ventricular hypertrophy, mild reduction in overall left ventricular systolic function, trace mitral and tricuspid insufficiency, and mild left atrial enlargement.  He was cleared for cervical spine surgery.  In August 2006 it was reported that he had moderate coronary artery disease (CAD) but was not having symptoms.  In August 2008 it was reported that he continued to be active and was not limited, and he denied having angina.  

In March 2005 at the Baptist Memorial Hospital the Veteran underwent a subtotal hemilaminectomy from C7 to T1, on the right, with extensive foraminotomy and microdiskectomy.  During the surgery it was found that a cervical disc and a spur were compressing the C8 nerve root.  The postoperative diagnosis was right arm pain and complete loss of C8 nerve root secondary to cervical disc disease and spurring.  Preoperatively he had had weakness in the C8 nerve root distribution and basically had no C8 motor root function.  Clinically, he had findings of cervical radiculopathy.  He had been treated by a local physician prior to the surgery for congestive heart failure, but was approved for surgery. 

VA treatment records in 2006 show that the Veteran was seen for diabetic foot care.  There was also a clinical notation that he had diabetic neuropathy, and when evaluated in February 2006 dorsalis pedis and popliteal pulses were diminished in both lower extremities and he had reduced sensation to vibration in both lower extremities.  

Postservice clinical records from a military medical facility show that in December 2006 the Veteran had weakness of the right upper extremity in the ulnar nerve distribution.  He had weakness of the upper arm extensors.  Putting on his clothes and undershirt was possible but caused pain.  Flexor muscles of the right upper arm were satisfactory but the extensor muscles were weak.  However, this was consistent with old findings and there was no new weakness.  

A report by a private physician of an evaluation in January 2007 for right shoulder and arm pain reflects that the Veteran had recently developed new right arm and shoulder pain that did not extent into the hand.  On examination his motor strength was 5/5 throughout except for 3/5 strength in abduction of the fingers of the right hand and grip strength which was 3/5.  Motor strength was 5/5 in the lower extremities.  There were no abnormalities of muscle bulk or tone or of reflexes or sensory status.  The impression was that the right arm and shoulder pain followed the cervical surgery.  

On VA examination in February 2007 the Veteran reported that following his cervical spine surgery he regained sensation of his right upper extremity but still had decreased strength therein, and in December 2006 he began to again have pain in the same nerve root distribution, albeit of lesser magnitude.  He had problems with activities of daily living which required use of his right hand because of weakness and decreased strength.  On examination he had full sensation in the right upper extremity.  He had 3/5 strength with extension of the right 4th and 5th fingers, 4/5 strength on extension of the 2nd and 3rd fingers, and 5/5 strength on all motions of the right thumb.  Grip strength was 5/5.  Strength was 5/5 on wrist and elbow extension and flexion, as well as shoulder abduction and internal and external shoulder rotation.  His postoperative cervical scar was non-tender and non-adherent.  Cervical flexion was to 40 degrees and extension was to 20 degrees, with left lateral bending to 30 degrees, and right lateral bending to 20 degrees.  Rotation was to 70 degrees to the left and to 50 degrees to the right.  All motions were the same actively and passively and without any change on repetition of motion.  All reflexes in the right upper extremity were 2+.  X-rays revealed osteophytes at C2-4 and lower levels, and there was mild disc narrowing at C2-3.  The assessments included residual weakness with finger extensors secondary to C8 radiculopathy, and no direct hand pathology the etiology of which was the cervical spine.  It was conceivable that pain could further limit function, particularly with repetition but it was not feasible to express this in terms of additional limitation of motion because this could not be determined with any degree of medical certainty.  

A March 2007 rating decision granted service connection for cervical spine DDD which was assigned an initial 10 percent rating and for radiculopathy affecting the right hand which was also assigned an initial 10 percent rating.  However, service connection was denied for loss of use of the right hand, because complete loss of use of the right hand was not found on the recent VA examination.  

A private lumbar MRI in June 2007 revealed PO changes with left laminotomy defects at L4 and L5; spondylitic changes of the lumbar spine with varying levels of neural foraminal stenosis, and degenerative changes at T11-12 with bilateral foraminal stenosis.  

An August 2007 rating decision confirmed and continued prior denials of service connection for lumbar laminectomy, myocardial infarction, left shoulder rotator cuff injury, diabetes, erectile dysfunction, and loss of use of the right hand.  

Private records also show that in October 2007 the Veteran fell out of a deer stand and while X-rays found no fractures in the thoracolumbar spine, he had a fracture of the right fibular head.  

In the Veteran's May 2008 VA Form 21-8940, he reported that he had last worked full-time and had become too disabled to work in June 1998, while in the reserves.  He had 4 years of high school education and had taken courses in a community college in real estate and business law.  

On a private ear, nose, and throat examination in June 2008 the Veteran complained of partial nasal obstruction which alternated from one nasal passage to the other.  Associated symptoms were headaches, seasonal allergies, severe snoring, and watery eyes.  On examination his nasal septum was mildly deviated to the left.  There was moderate hypertrophy of the right and left turbinates.  The assessments were a deviated nasal septum, hypertrophy of the nasal turbinates, chronic rhinitis, and OSA.  

On VA examination for hypertension in September 2008 the Veteran's electronic VA medical records were reviewed.  It was reported that he was taking hypertensive medication and that his blood pressure was within normal limits.  Historically, he had not had any symptoms from his past inguinal hernia repair and it was well healed.  He used a CPAP for sleep apnea and had no history of congestive heart failure.  He had no symptoms pertaining to cor pulmonale, and he was not taking oxygen.  He had not had any recurrence of his peptic ulcer, and denied symptoms of heartburn, epigastric pain, nausea, vomiting, hematemesis, and diarrhea.  After he retired from the Army in 1995 he had been a salesman at a paint shop.  On examination his blood pressure was within normal limits.  Strength was 5/5 in all four extremities and deep tendon reflexes were 2/4 throughout.  Plantar reflexes were downgoing and sensations to light touch and vibration were normal.  His gait was cautious.  The impressions were hypertension under good control with medication, no evidence of neurological deficit or renal insufficiency, asymptomatic right inguinal hernia repair, sleep apnea with much less fatigue than prior to use of a CPAP machine, and asymptomatic peptic ulcer disease.  The examiner commented that no significant functional impairment was seen from sleep apnea, hypertension, peptic ulcer disease or past right inguinal hernia repair.  

On VA examination in October 2008 of the Veteran's cervical spine, right knee, and gout he reported that following cervical spine surgery in 2005 he had less pain down his right arm but his weakness and numbness had persisted.  He still had neck pain but no radicular pain down the right arm.  He reported using a cane at times but that it did no help much.  He could walk about 50 feet and when walking his neck pain was worse.  He took medication for arthritis.  He related that his neck problems affected his activities of daily living and that weakness of his right hand prevented him from heavy lifting and repetitive type activities.  He also complained of not having very good rotation of the neck.  He had not been ordered by a physician to have bed rest in the last 12 months. 

The Veteran also stated that he had attacks of gout which affected his right knee.  He had a history of gout in the great toe but that in abut July 2001 it had also affected his right knee.  He had flare-ups about one week per month, during which the pain was constant.  The pain was generalized about the right knee.  He had not had his right knee aspirated but, in the past, he had aspiration of the great toe.  He took medication for gout. 

On physical examination the Veteran had 135 degrees of right knee flexion and extension was full, without pain on motion and there was no additional limitation of motion on three repetitions of motion.  The right knee was non-tender to palpation and there was no warmth or erythema.  There was no instability of the right knee.  There was mild tenderness of the medial joint line.  Regarding his right knee, his gait was normal.  

On examination of the Veteran's cervical spine he had mild tenderness to palpation, posteriorly.  Flexion was to 30 degrees, extension to 30 degrees, right and left lateral bending were to 10 degrees, and right and left rotation were to 30 degrees.  There was no pain on testing of motion.  There was no additional limitation of motion on three repetitions of motion.  He had a normal heel-to-toe gait.  He had 1+ biceps and triceps reflexes, bilaterally, and a trace brachioradialis reflex, bilaterally.  In his right upper extremity sensation was intact to light touch in the C5 dermatome, T1 dermatome but decreased sensation to light touch in the C6, C7, and C8 dermatomes.  He had 5/5 strength on shoulder abduction.  Strength was 4-/5 on elbow flexion and extension.  Wrist extension strength was 4-/5, finger extension strength was 3+/5, and grip strength was 3+/5 with finger abduction.  X-rays revealed moderate degenerative joint disease of the cervical spine.  

The diagnoses were gout of the right knee, and moderate to severe degenerative joint disease of the cervical spine with associated right upper extremity radiculopathy.  The examiner opined that the Veteran would be able to perform sedentary type work but more likely than not would not be able to perform light or heavier duty.  Also, it was conceivable that pain could further limit function, particularly after being on his feet all day, but it was not feasible to attempt to express any of this in terms of additional limitation of motion as these mattes could not be determined with any degree of medical certainty.  

At the DRO hearing the Veteran testified that he had severe pain in his right shoulder and right arm.  Also, in March 2005 he had had surgery on his right wrist to relieve pressure on a nerve.  However, following that right wrist surgery he had not had a full recovery of function of the right wrist and hand.  Although he was right handed, he had difficulty lifting objects, his penmanship was very much affected, and he could not reach into his pocket with his right hand and get change.  He had numbness in his right hand at night.  Prior to retiring he had been a stock man and stock supervisor at a Sherwin-Williams store.  Because of his problems with his right hand he had had difficulty carrying the heavy cans of paint, and opening cases.  He sometime had had to pull or carry stock that weighed 60 to 65 pounds (lbs.).  His cervical spine disorder caused stiffness, as well as flexion and rotation of his neck.  The latter made it difficult to see other vehicles at an intersection when driving.  Bending over to pick something up was almost impossible.  

Also at the DRO hearing the Veteran testified that he had taken medication from about 1996 or 1997 but his physicians had advised him to stop because it could affect his kidneys, and he had recently had a kidney stone removed.  Since stopping the medication he had twice had to have physicians aspirate fluid from his knee.  The gout affected his ankles and his knees to such an extent that he now had to use a cane to stabilize him when walking, and also to help him get up and down.  He would not now be able to bend or stoop to pick up a 5 gallon can of paint or a case of paint.  As to his OSA, since 1998 he had used a CPAP machine which was set on maximum pressure.  This allowed him to sleep satisfactorily at night but he had occasional daytime drowsiness, which had affected him at work.  Also, his service-connected hypertension, for which he took medication, caused him to have decreased energy.  However, he had no problems from his service-connected peptic ulcer disease or from residuals of his right inguinal hernia repair.  

On VA examination in June 2011 of the Veteran's cervical spine he reported that following his 2005 spinal surgery his pain had improved postoperatively but his numbness in the C8 nerve root distribution on the right had continued.  He now had pain which he estimated as 5 on a scale of 10, with flare-ups to 8 or 9 any time he did overhead activity or heavy lifting.  He reported that his neck did not limit his ability to walk and he did not use any immobilization devices on his neck.  Other than the described numbness he denied any other numbness, tingling or weakness.  After his cervical surgery, he had had physical therapy but had never had any injections in his neck.  He reported that his neck problems affected his activities of daily living and his ability to work.  He had never been on bed rest and denied any myelopathic changes, e.g., loss of balance or disturbance of gait.  

On examination the Veteran had mild mid-line tenderness of the neck.  Cervical flexion was to 35 degrees, extension to 10 degrees, right and left lateral bending were to 20 degrees, and rotation to the right and left were to 25 degrees.  There was impaired sensation in the C8 nerve root distribution of the right hand; otherwise, his neurologic examination was intact and normal on the right in the C5, C6, C7 distribution, and in C8 n the left, and T1 bilaterally.  He had normal strength in the lower extremities.  On the right he had 4/5 strength in finger flexion and extension, extension and flexion of the wrist, and extension and flexion of the elbow but on the left strength in these motions was 5/5, including left shoulder abduction.  Reflexes were 1+ at the biceps, triceps, brachioradialis, knees, and ankles.  

X-rays revealed no significant interval change since X-rays in October 2008 and February 2007.  There were anterior osteophytes at multiple disc levels, including C2-3, C3-4, and C4-5; as well as degeneration at C4-5, C5-6, and C6-7.  There was no evidence of significant narrowing of the space available for the cord within the spinal column, although there was some slight bony stenosis, particularly at C5 and C6.  

The diagnosis was chronic degenerative cervical spine condition which, while contributing to some amount of pain, was not functionally limiting in terms of motor strength or sensation.  With job modification, the Veteran should physically be able to do low-demand work without too much difficulty.  Also, it was conceivable that excessive activities, particularly bending, squatting and anything requiring an excessive amount of neck motion could exacerbate his pain, but it was not feasible to discuss this in terms of additional limitation of motion as this was not adequately assessed during any single medical examination.  

On VA examination on July 7, 2011, for the purpose of an opinion as to the Veteran's ability to engage in employment, his claim file and medical records were reviewed.  As to his peptic ulcer disease (PUD) he reported that he had been taking medication but was unaware of any improvement.  His course was intermittent with remissions.  He had not had ulcer surgery but had had a right inguinal herniorrhaphy.  A 1996 esogastroduodenoscopy (EGD) had revealed mild distal esophagitis, mild gastritis, and two shallow gastric ulcers in the antrum, and mild duodenitis.  It was noted that he had retired in June 1998 by reason of eligibility due to age or duration of work.  It was reported that there were no significant effects on his usual occupation and the only effect on his daily activities was moderate as to "feeding."

The examiner stated that the Veteran was "a candidate" for unemployability based on (1) severe sleep apnea, requiring a CPAP machine, associated with fatigue resulting in poor work performance and concentration, noting that increased mistakes were likely and could lead to harm such that operation of vehicles and safety sensitive equipment would likely heighten the potential for harm to self and others, noting that he continued to have day-time hypersomnolence and that physically demanding work was largely affected but problems might arise with sedentary work as well; (2) right hand radiculopathy from cervical spine disease; (3) right inguinal hernia, which would not be considered in the unemployability determination; (4) gout, with problems arising from tasks such as lifting, bending, twisting, stooping, and climbing requiring quick reaction times but sedentary work should not be problematic if the gout was well controlled; (5) hypertension, currently controlled with medication but tasks that were stressful or time demanding might cause elevated blood pressure, but if well controlled would be asymptomatic.  It was stated that uncontrolled blood pressure could lead to numerous cardiovascular complications, stroke, visual impairment, and kidney impairment and that medication could interrupt work flow causing poor work performance, e.g., diuretics causing frequent urination and bathroom breaks, and that it was disqualifying for some work tasks (truck driver, pilot) and might hinder the ability to obtain gainful employment.  

Also on VA genitourinary examination on July 7, 2011, the Veteran's claim file and medical records were reviewed.  He reported not having had any problems from his right inguinal hernia since his in-service surgery.  As to gout, he complained of having attacks of gout in his ankles and knee, for which he took medication.  He complained of intermittent attacks of gout with remissions, despite taking medication, and also complained of nausea and vomiting.  He had a history of recurrent urinary tract infections.  He also had a history of deep venous thrombosis of the right leg, as well as erectile dysfunction due to vascular disease.  On examination he had 1 to 2+ pitting edema of the ankles.  Dorsalis pedis and posterior tibial pulses were normal in the left leg but decreased in the right leg.  

The diagnoses were right inguinal hernia, resolved with surgery, and no significant occupational effects or effects on usual daily activities; gout, treated with medication and with significant occupational effects with decreased mobility and pain, causing mild effects on usual daily activities as to performing chores and as to feeding; and hypertension, stable with medication and a history or hypertensive renal disease in the form of kidney stones, and also mild dyspnea on mild exertion, but no evidence of congestive heart failure or pulmonary hypertension.  

On physical examination the Veteran ambulated with a cane and had difficulty arising from a seated position to a standing position.  Three blood pressure readings were within normal limits.  It was noted that a hypertensive complications affecting the heart was arrhythmia and that the effect on the usual occupation and resulting work problem was dizziness.  It was noted that the hypertension also caused a lack of stamina and also dizziness which hindered the activities of daily living. 

As to radiculopathy of the right upper extremity the Veteran complained of numbness of the last 3 digits of the right hand and complained of constant right arm pain, for which he took medication.  He had continued to have this numbness after his 2005 cervical spine surgery, with problems dropping items and difficulty grasping items, and that this had progressively worsened.  

At the July 2011 examination it was noted that cervical spine X-rays in June 2011 had revealed degenerative spurring and ligamentous calcifications but the disc spaces were maintained.  The examiner reported that as to cervical radiculopathy there were prior findings consistent with right carpal tunnel syndrome (CTS), following cervical spine surgery in 2005.  The problems associated therewith were decreased manual dexterity, decreased strength in the right upper extremity.  As to activities of daily living, this affected grasping and lifting.  As to sleep apnea, he used a CPAP machine and the side effect was oropharynx dryness.  

In summary, it was noted that the Veteran had hypertension, dizziness, and dyspnea.  Medication was required for hypertension, and he had dyspnea on mild exertion.  He also had heartburn.  Possible related symptoms were daytime hypersomnolence, snoring, and sleep disruption.  It was reported that there was no evidence of either congestive heart failure or pulmonary hypertension.  As to sleep apnea, this caused a lack of stamina, and weakness or fatigue.  Fatigue would hinder activities of daily living.  

On VA examination on March 6, 2014, of the Veteran's OSA and gout his VA medical records were reviewed.  It was noted that he used a CPAP machine.  He had persistent daytime hypersomnolence and excessive snoring, even with this device but slept 7 to 8 hours nightly.  Complications of the OSA were that he had deep venous thrombosis of the right lower extremity which was larger in circumference than the left.  It was reported that the OSA did not impact his ability to work.  His symptoms were well controlled with the CPAP device, which he conceded; although without it he was symptomatic, having daytime somnolence.  He had last worked in 1998 at a paint store in sales.  He reported having attacks of gout, for which he took medication, in his knees once yearly.  He had not lost weight or had anemia.  He reported having pain in both knees, both ankles, both feet, and his toes.  It was reported that he had pain and limitation of motion in both knees in all planes.  It was reported that he had joint deformities of his knees; and incapacitating exacerbations of gout once yearly, the last such episode being in October 2013 which had lasted 2 weeks and consisted of pain and swelling of the knees.  He had been given an injection of steroids at that time.  He had no constitutional symptoms which were totally incapacitating.  It was reported that he had normal range of motion at the feet and ankles.  He used a cane constantly due to diabetic neuropathy.  He had not had aspiration of a joint.  

X-rays revealed spiculated bone in the left foot at the distal head of the 1st metatarsal (MT), compatible with gout, and osteoarthritic changes in the interphalangeal (IP) joints of all toes.  There was a large osteophyte of the dorsal surface of the heel and spiculated bone at the plantar aspect of the os calcis and dystrophic calcifications in the plantar ligaments which could be seen in diffuse idiopathic skeletal hyperostosis and which was not a typical finding of gout.  There were no "punched out" lesions in the metatarsal heads which would have been typical of gout.  Thus, the radiologist concluded that the only change seen which was related to gout were the bone spicules at the medial aspect of the 1st MT.  X-rays of the right foot revealed erosion of the medial base of the 1st phalanx of the right great toe and speculation of the distal 1st MT, medially, compatible with gout.  There was no evidence of destructive gout.  X-rays of the ankles found changes indicative of diffuse idiopathic skeletal hyperostosis (DISH) which were not consistent with gout and there was dystrophic calcification of the tarsometatarsal (TMT) joints and the ligaments in the ankles.  X-rays of the knees found chondrocalcinosis of the menisci, pronounced in the left knee and marked in the right knee.  It was stated that this could be due to gout, pseudogout, less likely to diabetes, primary hyperparathyroidism or hemochomatosis.  The presence of chondrocalcinosis was a nonspecific finding consistent with calcium pyrophosphate dehydrate crystal deposition but was a common finding in both gout and pseudogout.  It was noted that the clinical picture of pseudogout was an asymptomatic joint, and if the patient was having pain, the findings could be related to gout.  Also, in pseudogout that was advanced there was marked narrowing of the joint spaces, particularly at the patellofemoral joint in the knees.  If the patient was diagnosed as having gout, the presence of calcium pyrophosphate dehydrate crystal deposition/chondrocalcinosis should give him a diagnosis of both gout and pseudogout, which were two separate diagnoses, and clinical correlation was recommended.  

As to functional impact, the examiner stated that the Veteran's condition impacted his ability to work.  Strenuous physical labor involving prolonged standing and walking was impacted.  Mild physical or sedentary occupations should not be impacted.  

On VA spinal examination of March 8, 2014, the Veteran's claim file was reviewed.  It was reported that since cervical spine surgery in 2005 he had had weakness in the 4th and 5th digits of the right hand.  He reported not having pain but flare-ups impacted function of the cervical spine and right hand.  

On examination cervical spine flexion was to 45 degrees or greater with pain beginning at that point.  Extension was to 20 degrees, with pain beginning at that point, and with no change after repetitive motion testing.  Right and left lateral bending were each to 20 degrees, with pain beginning at those points, and with no change after repetitive motion testing.  Rotation to the right was to 60 degrees and left rotation was to 30 degrees, with pain beginning at those points, and with no change after repetitive motion testing.  As to functional loss, it was reported that he had painful and limited motion.  He also had localized tenderness or pain on palpation but no muscle spasm, and no muscle spasm or guarding which affected or caused an abnormal gait or abnormal spinal contour.  He had normal strength in flexion and extension of both elbows and wrists, at 5/5.  However, finger flexion and abduction on the right was 4/5, while it was 5/5 on the left.  Significantly, he had muscle atrophy of the intrinsic muscles of the right hand such that circumference was 1 centimeter (cm.) less of the right hand.  Reflexes were normal at 2+ in both upper extremities, at the biceps, triceps, and brachioradialis.  Sensation to light touch was normal, bilaterally, in the shoulders (5), inner and outer forearm (C6/T1), and the hands and fingers of each hand (C6-8)).  It was reported that he had no pain or other sensory signs and symptoms in a radicular pattern.  There was no ankylosis of the cervical spine.  It was reported that he constantly use a cane as an ambulatory aid due to neck pain and for stability.  There was no loss of use such as to equate with function after amputation with prosthesis.  It was noted that imagining studies had revealed degenerative joint disease but there was no vertebral fracture with loss of 50 percent or more of body height.  It was reported that the cervical spine condition impacted the Veteran's ability to work as he was unable to do heavy manual labor or fine motor tasks with his right hand, but would be able to do sedentary work. 

On VA neurology examination of March 8, 2014, the Veteran's claim file was reviewed.  It was reported that he had no true peripheral nerve pathology but had weakness in the C8-T1 nerve distributions related to cervical spine degenerative joint disease, and not pathology specific to the peripheral nerves.  He had paresthesias and/or dysesthesias.  On examination he had normal strength in flexion and extension of both elbows and wrists, at 5/5.  Grip and pinch strength was normal on the left at 5/5 but only 4/5 in the right hand.  He had normal strength at 5/5 on extension of the knees as well as plantar flexion and dorsiflexion of each ankle.  It was reported, again, that he had muscle atrophy of the intrinsic muscles of the right hand such that circumference was 1 centimeter (cm.) less of the right hand.  Reflexes were normal at 2+ in both upper extremities, at the biceps, triceps, and brachioradialis and at the knees and ankles.  He had normal sensation to light touch bilaterally, in the shoulders C(5), inner and outer forearm (C6/T1), and the hands and fingers of each hand (C6-8)), as well as the upper anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and the feet/toes (L5).  He had no trophic changes, e.g., loss of extremity hair, smooth or shiny skin) due to peripheral neuropathy.  His gait was normal.  He had mild incomplete paralysis in the ulnar nerve distribution in the right upper extremity but none in the left upper extremity.  As to other peripheral nerves in the upper extremities, he had normal function, bilaterally, of the radial (musculospiral) nerves, median nerves, musculocutaneous nerves, circumflex nerves, long thoracic nerves, and in the upper (C5 and C6), middle, and lower radicular groups.  He had normal function in all peripheral nerves in each lower extremity, i.e., sciatic nerves, external popliteal (femoral peroneal) nerves, musculocutaneous (superficial peroneal) nerves, anterior tibial (deep peroneal) nerves, internal popliteal (tibial) nerves, posterior tibial nerves, anterior crural (femoral) nerves, internal saphenous nerves, obturator nerves, external cutaneous nerves of the thighs, and ilio-inguinal nerves.  

It was noted that he constantly used a cane as an ambulatory aid due to neck pain and for stability.  There was no loss of use such as to equate with function after amputation with prosthesis.  Electromyographic studies were not performed.  It was reported that his peripheral nerve condition did not impact his ability to work.  

A May 2014 addendum to the VA March 2014 examination of the Veteran's cervical spine states that "[i]n regards to the Mitchell opinion.  During a flare up of intervertebral disc syndrome/gout or with repetitive use over a period of time the veteran's pain, weakness, fatigability, and incoordination would not significantly limit the functional ability of the joint.  However with the same increased utilization and flare ups there would be increased pain."  

At the travel Board hearing the Veteran testified that his problems, including pain, in his right hand were more severe than prior to his right hand surgery in 2005.  He had difficulty getting dressed, taking a bath, and putting on his shoes and socks.  The service representative stated that when the Veteran showered or bathed, he had to have the assistance of his wife, and that essentially the Veteran had no strength in his right hand.  The Veteran testified that sometimes his right hand would shake.  When he had attacks of gout in his ankle he could hardly walk, even with a cane.  His ankles would become swollen and painful.  His CPAP machine provided some relief from his OSA.  Sometimes pain from his neck interfered with a good night's sleep and affected his ability to bend.  His wife testified that his inability to clean himself prevented him from holding a job.  Also, she had to help him get dressed, including putting on socks and shoes, as well as button his shirts.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Veteran's history and symptom reports have been considered, including as presented in the medical evidence, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, the Board accepts the Veteran's statements and testimony of he and his wife with regard to the matters they are competent to address but relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disorder at issue.  

OSA

The Veteran has been assigned a 50 percent rating for OSA.  Under 38 C.F.R. § 4.97, Diagnostic Code 6847, obstructive sleep apnea which is asymptomatic but with a documented sleep disorder breathing warrants a noncompensable rating; when persistent with day-time hypersomnolence a 30 percent rating is warranted; when requiring the use of breathing assistance device, such as continuous airway pressure (CPAP) machine, a 50 percent rating is warranted; and with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy, a 100 percent disability rating is warranted.  

At the DRO hearing the Veteran testified that he used a CPAP machine which was set on maximum pressure, providing satisfactory sleep at night but he still had occasional daytime drowsiness, which had affected him at work.  Also, at the travel Board hearing he testified that his CPAP machine provided some relief from his OSA.  

As previously noted, the current 50 percent rating encompasses documented and persistent OSA with day-time hypersomnolence, as well as the use of a CPAP machine.  For the next higher schedular rating, i.e., 100 percent, there must be one of three clinical findings: (a) chronic respiratory failure, or (b) cor pulmonale, or (c) either having had or needing a tracheostomy.  Cor Pulmonale is a combination of hypertrophy and dilatation of the right ventricle secondary to pulmonary hypertension, which is due to disease of the lung parenchyma or pulmonary vascular system.  62 Fed.Reg. 65207, 65210 (December 11, 1997).  

The Board has thoroughly reviewed all the evidence of record and notes that there is no clinical evidence of any of the three required clinical findings.  Stated simply, the Veteran has never had respiratory failure, much less chronic respiratory failure, and he had never had or needed a tracheostomy.  Also, while he has had some abnormality cardiovascular findings, the evidence does not show that he has now or has ever had cor pulmonale.  In fact, this was specifically ruled out on VA examination in 2008.  

The Board has considered whether staged ratings under Heart, supra, are appropriate for the Veteran's service-connected OSA; however, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3, the Board finds that his symptomatology had been stable throughout the appeal period and at no time during the appeal period has the impairment from OSA met or even approximated the schedular rating criteria for the next higher schedular rating.  Therefore, assigning staged ratings for such disability is not warranted.  

Gout

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that many diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected part, as degenerative arthritis, except that gout will be rated under Diagnostic Code 5002 as rheumatoid arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, warrants a 20 percent rating.  A 40 percent rating is assigned when the symptom combination is productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbation occurring 3 or more times a year.  A 60 percent rating is assigned for less than the 100 percent criteria but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times yearly, or a less number over prolonged periods.  A 100 percent rating is assigned when there are constitutional manifestations associated with active joint involvement, productive of total incapacitation.   

When rheumatoid arthritis is inactive, the rating will be assigned for chronic residuals.  Such residuals as limitation of motion or ankylosis (favorable or unfavorable) are assigned under the appropriate Diagnostic Code for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A note to DC 5002 provides that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating will be assigned.  

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.   

The evidence shows that the Veteran's gout is active.  Recent X-rays have suggested pathology of the lower extremities other than gout, but noted that if the clinical picture was accompanied by complaints of pain, then gout was the most probable diagnosis rather than pseudogout.  Here, it is undisputed that the Veteran complains of pain and, so, it is clear that, as indicated by the recent radiologist, some of the X-ray findings are consistent with changes due to gout.  This establishes that the Veteran's gout has continued to be an active pathologic process.  Accordingly, it must be rated on the basis of being an active process.  In this regard, the evidence demonstrates that he does not have constitutional symptoms, which would warrant a 100 percent schedular rating.  Similarly, he does not have severe impairment of health with either weight loss or anemia and, moreover, the gout overall is not shown to be productive of even definite impairment of health.  Also, while he does have exacerbations of gout, the evidence does not show that he had had more than two documented incapacitating exacerbations or episodes of gout yearly.  

Accordingly, at no time during the appeal period has the impairment from the Veteran's service-connected gout met or even approximated the schedular rating criteria for the next higher schedular rating.  

The Board has considered whether staged ratings under Heart, supra, are appropriate for the Veteran's service-connected gout; however, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3, the Board finds that his symptomatology had been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.

Cervical DDD

Under Diagnostic Code 5243 the evaluation of intervertebral disc syndrome (IVDS, or DDD) (preoperatively or postoperatively) may be assigned either on the total duration of incapacitating episodes over 12 months or by combining separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation under 38 C.F.R. § 4.25.  

The Diagnostic Code 5243 for rating IVDS provides that a 10 percent evaluation was assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, and a 20 percent evaluation when manifested by incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months; a 40 percent evaluation when manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent evaluation with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluation, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

For purposes of evaluation, an incapacitating episode was a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  Chronic orthopedic and neurologic manifestations meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  When evaluating on the basis of chronic manifestations, orthopedic disabilities are evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  

A General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) provides for evaluations, with or without symptoms such as pain whether or not it radiates, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Codes 5235-5243.  

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned if there is unfavorable ankylosis of the entire cervical spine; and a 100 percent rating may be assigned if there is unfavorable ankylosis of the entire spine.  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Id. at Note (1). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  

The current 20 percent rating is assigned under the General Rating Formula for Diseases and Injuries of the Spine on the basis of the orthopedic manifestations of the cervical DDD, and there is a separate rating assigned under Diagnostic Code 8516 for the neurological manifestation of radiculopathy of the right (dominant) upper extremity affecting the ulnar nerve.  

In this case it is undisputed that the Veteran does not have ankylosis of the entire spine.  Likewise, it is clear that he does not have ankylosis, either favorable or unfavorable, of the cervical segment of the spine.  Thus, for the next higher schedular rating he must have forward flexion of the cervical spine to 15 degrees or less.  

Here, the VA examinations in 2008, 2011, and 2014 show that the Veteran's flexion of the cervical spine was, respectively, to 30 degrees, to 35 degrees, and to 45 degrees.  All of these are substantially greater than the required limitation of flexion to 15 degrees or less.  Similarly, the combined ranges of motion of the cervical spine at the VA examinations in 2008, 2011, and 2014 were, respectively, 140 degrees, 135 degrees, and 195 degrees.  All of these are substantially greater than the required limitation combined range of motion of the cervical spine of not greater than 170 degrees for even a 20 degrees schedular rating.  Thus, the Veteran is not entitled to a higher rating. 

In so finding, the Board has considered the Veteran's testimony and the complaints related at the VA examinations relative to the functional impairment which he believes he has sustained due to the service-connected cervical spine disability.  However, the perception of and tolerance of pain can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.  Pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment. The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively).  Here, on VA examination in 2008 and 2014, there was no relevant additional limitation of motion on repetition of motion.  The Veteran has complained of flare-ups.  The 2008 VA examiner however maintained that it was conceivable that pain could further limit function, particularly after being on his feet all day, but it was not feasible to attempt to express any of this in terms of additional limitation of motion as these mattes could not be determined with any degree of medical certainty.  The 2011 VA examiner maintained that it was conceivable that excessive activities, particularly bending, squatting and anything requiring an excessive amount of neck motion could exacerbate his pain, but it was not feasible to discuss this in terms of additional limitation of motion as this was not adequately assessed during any single medical examination.  The 2014 VA examiner maintained that during a flare up of intervertebral disc syndrome or with repetitive use over a period of time the veteran's pain, weakness, fatigability, and incoordination would not significantly limit the functional ability of the joint; however with the same increased utilization and flare ups there would be increased pain.  Thus, the VA examiners either found that with repetitive use or during flare-ups the Veteran would not experience additional significant functional loss or that the Veteran could conceivable experience additional functional loss but the extent to which could not be determined to any degree of medical certainty without resort to speculation.  The Board finds that the VA examiners' opinions comply with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiners have clearly articulated why it is not feasible for them to portray any additional functional impairment the Veteran experiences on repetitive use or during flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  

Accordingly, at no time during the appeal period has the impairment from the Veteran's service-connected cervical spine disability met or even approximated the scheduler rating criteria for the next higher schedular rating and, so, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3, the Board finds that his symptomatology had been stable throughout the appeal period.  In so finding, the Board resolves reasonable doubt in favor of the Veteran that the severity of his neck disability at the time he filed his claim for an increased rating in 2008 was the same as when he was properly evaluated on VA examination in October 2008 thereby warranting a 20 percent rating, but no higher, prior to October 11, 2008.  

Right Upper Extremity Radiculopathy, to include PO residuals of Cervical Surgery

In the Veteran's March 2013 VA Form 9 he specifically requested a 30 percent rating for moderate ulnar neuropathy of his right upper extremity.  He is right handed and, thus, the disability at issue affects his dominant upper extremity.  See 38 C.F.R. § 4.69.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2014).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral nerve injuries, attention is directed to the site and character of the injury, the relative impairment in motor function, sensory disturbance, and trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate, and peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Note to 38 C.F.R. § 4.124a.  Neuralgia, cranial or peripheral, is characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, and is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe paralysis.  38 C.F.R. § 4.123.  

Ulnar nerve neurological manifestations are rated under Diagnostic Code 8516, 8616, or 8716 as, respectively, paralysis, neuritis or neuralgia of the ulnar nerve.  The criterion for a 10 percent rating is mild incomplete paralysis of either the dominant or non-dominant upper extremity.  The next higher rating is a 30 percent for moderate incomplete paralysis of the dominant upper extremity.  A 40 percent rating is assigned for severe incomplete paralysis of the dominant upper extremity; and 60 percent is warranted for complete paralysis (with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia).  

A review of the evidentiary record reflects that the Veteran has consistently complained of pain in the right upper extremity but there have been fluctuating findings with respect to the pertinent clinical findings of the Veteran's right upper extremity.  A private examination in 2007 found decreased strength but other clinical findings were normal and a VA examination in September 2008 found, essentially, no neurologic deficit.  However since the October 2008 VA examination the Board is persuaded that the evidence predominantly shows that the Veteran has had decreased sensation, decreased strength, and decreased deep tendon reflexes.  It was noted to be significant on VA examination of March 8, 2014, that the Veteran had mild (only 1 cm) muscle atrophy of the intrinsic muscles of the right hand.  

With the favorable resolution of doubt in favor of the Veteran, the Board finds that the pain and decreased sensation, together with evidence of decreased reflexes, decreased strength, and muscle atrophy of the intrinsic muscles of the right hand warrants a 30 percent schedular evaluation for moderate impairment of the ulnar nerve of the dominant upper extremity.  However, the next higher rating for severe impairment is not warranted because the Veteran retains sensation, strength, and reflexes in his right upper extremity albeit decreased, and the muscle atrophy is mild.  Accordingly, a rating in excess of 30 percent is not warranted at any time during this appeal.  

Extraschedular Consideration

The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran and his wife.  Thus, the Board finds that the currently assigned ratings are appropriate.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disorders are adequate in this case.  There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Specifically, the rating criteria adequately encompass the symptomatology and severity of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

Without regard to advancing age or impairment due to nonservice-connected disabilities, if the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that he has one service- connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service- connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  Id. 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R.  §4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a TDIU cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 

The Veteran is service-connected for OSA, rated 50 percent disabling; radiculopathy of the right upper extremity, to include PO residual of cervical surgery, (and by this decision now) rated 30 percent disabling; gout, rated 20 percent disabling; DDD of the cervical spine, rated 20 percent disabling; hypertension, rated 10 percent disabling; peptic ulcer disease (PUD), rated 10 percent disabling, and a noncompensable evaluation is assigned for PO residuals of a right inguinal hernia repair.  Even after the grant (by this decision) of an increase from 10 percent to 30 percent for radiculopathy of the right upper extremity, the combined disability rating remains 80 percent.  Thus, Veteran meets the percentage requirements of 38 C.F.R.  §4.16(a).

At the DRO hearing the Veteran testified that prior to retiring he was a stock man and stock supervisor at a Sherwin-Williams store.  Because of his problems with his right hand he had had difficulty carrying the heavy cans of paint, and opening cases.  He sometimes had to pull or carry stock that weighed 60 to 65 pounds (lbs.).  At the travel Board hearing the Veteran's wife testified to his inability to clean himself and prevented him from holding a job.  Also, she had to help him get dressed, including putting on socks and shoes, as well as button his shirts.  

The Board is cognizant of the Veteran's nonservice-connected disabilities, which include low back disability, for which he had a preservice laminectomy for a ruptured disc, and diabetes.  

The Board also acknowledges that the Veteran does now not have any significant impairment from his service-connected PUD or residuals of an inguinal hernia repair.  However, the remainder of his service-connected disabilities are shown to be productive of significant occupational impairment.  In this regard, he has impairment from OSA with day-time hypersomnolence; gout, which primarily affects his lower extremities; impairment of his cervical spine as well as hypertension; and in particular from his service-connected postoperative radiculopathy of the right upper extremity because this affects his dominant upper extremity.  

After a careful and considered review of the medical, vocational and lay evidence, the record indicates that the Veteran was earlier employed in the somewhat physically demanding trade of a stock man at a paint store.  He left that employment because of the combined effects of several of his service-connected disorders, which include pain, stiffness, and sensory abnormalities.  There have been opinions rendered with respect to specific and individual service-connected disorders that each, alone, would not preclude the Veteran from being gainfully employed.  

However, it is significant to note that the VA examiner of July 7, 2011, rendered a thorough and well-reasoned opinion with respect to the Veteran's ability to obtain and retain gainful employment in light of the Veteran's multiple service-connected disorders.  This is the only opinion which has considered the cumulative impact of all of the Veteran's service-connected disabilities.  That examiner found that the Veteran was a candidate for a TDIU rating and this opinion was rendered after a personal interview with the Veteran and review of the evidence in the claims file.  Thus, the Board gives significant probative value to this recent opinion.  Given the Veteran's limited education and past work experience the Board concurs.  That examiner found that the right hand radiculopathy caused decreased manual dexterity, decreased strength in the right upper extremity, and affected grasping and lifting ability thereby impairing him in the activities of daily living.  The gout impaired the Veteran's ability performing any tasks, e.g., lifting, bending, twisting, stooping, and climbing, which required quick reaction times but by itself would not preclude sedentary work if the gout was well controlled.  

Even as to sedentary employment, that examiner's opinion is persuasive.  That examiner observed that the service-connected hypertension, while currently controlled with medication, could lead to or cause elevated blood pressure when performing tasks that were stressful or time demanding.  Moreover, the service-connected OSA with day-time hypersomnolence would likely cause poor work performance and concentration, with a greater likelihood of making mistakes, which in the case of the operation of vehicles and safety sensitive equipment would likely heighten the potential for harm to self and others and could also give rise to problems with even sedentary work.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran, the Board finds that there is persuasive evidence establishing that the Veteran is incapable of substantially gainful employment due to service-connected disabilities. In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  


ORDER

An increased rating for OSA, rated 50 percent disabling is denied.  

An increased rating for gout, rated 20 percent disabling is denied.

A rating of no more than 20 percent is granted for DDD of the cervical spine prior to October 11, 2008, subject to applicable law and regulations governing the award of monetary benefits.  

An increased rating for DDD of the cervical spine, rated 20 percent disabling beginning October 11, 2008, is denied.  

A rating of no more than 30 percent is granted for radiculopathy of the right upper extremity, to include PO residuals of cervical surgery, subject to applicable law and regulations governing the award of monetary benefits.  

A TDIU rating is granted, subject to the provisions governing the award of monetary benefits.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


